      Case 3:20-cv-00074 Document 35 Filed on 12/16/20 in TXSD Page 1 of 2
                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                       December 16, 2020
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                      David J. Bradley, Clerk

                           GALVESTON DIVISION

20 CAP FUND I, LLC,                       §
                                          §
VS.                                       § CIVIL ACTION NO. 3:20-CV-00074
                                          §
FIRST FRANKLIN FINANCIAL                  §
CORPORATION, ET AL.                       §

               ORDER ADOPTING MAGISTRATE JUDGE’S
               MEMORANDUM AND RECOMMENDATION

       On October 22, 2020, all non-dispositive pretrial matters in this case were

referred to United States Magistrate Judge Andrew M. Edison pursuant to 28

U.S.C. § 636(b)(1)(A). Dkt. 32. On November 2, 2020, Judge Edison filed a

memorandum and recommendation (Dkt. 33) recommending that Defendants’

Motion to Dismiss for Lack of Subject-Matter Jurisdiction (Dkt. 18) be granted

and this case be dismissed for lack of subject matter jurisdiction.

       On November 4, 2020, plaintiff filed its Jurisdictional Statement to

Explain Citizenship.    See Dkt. 34.     Considering this an objection to Judge

Edison’s memorandum and recommendation under 28 U.S.C. § 636(b)(1)(C),

this court is required to “make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or recommendations to

which objection [has been] made.” After conducting this de novo review, the

court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” Id.; see also Fed. R. Civ. P.

72(b)(3).
     Case 3:20-cv-00074 Document 35 Filed on 12/16/20 in TXSD Page 2 of 2




      The court has carefully considered the objections; the memorandum and

recommendation; the pleadings; and the record. The record does not support

plaintiff’s contention that it has dismissed all non-diverse parties from this case.

Nonetheless, diversity jurisdiction is determined by the citizenship of the parties

at the time the lawsuit is filed. See Harris v. Black Clawson Co., 961 F.2d 547,

549 (5th Cir. 1992).

      The court accepts Judge Edison’s memorandum and recommendation and

adopts it as the opinion of the court. It is therefore ordered that:

      (1)    Judge Edison’s memorandum and recommendation (Dkt. 33) is
             approved and adopted in its entirety as the holding of the court;

      (2)    Defendants’ Motion to Dismiss for Lack of Subject-Matter
             Jurisdiction (Dkt. 18) is granted; and

      (3)    This case is dismissed.

      It is so ORDERED.

                                      16th day of ______________,
      Signed on Galveston Island this ____         December       2020.



                                       ______________________________
                                            JEFFREY VINCENT BROWN
                                         UNITED STATES DISTRICT JUDGE




                                          2
